





AMENDED AND RESTATED PARENT GUARANTY




THIS AMENDED AND RESTATED PARENT GUARANTY (“Guaranty”) is executed as of January
11, 2018, by XENIA HOTELS & RESORTS, INC., a Maryland corporation (the
“Guarantor”), for the benefit of JPMORGAN CHASE BANK, N.A. (“Administrative
Agent”), in its capacity as the administrative agent for the Lenders under the
Credit Agreement defined below, for the benefit of itself and such Lenders.
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement defined below.


RECITALS


A.    XHR LP, a Delaware limited partnership (“Borrower”), Administrative Agent
and the Lenders have entered into that certain Amended and Restated Revolving
Credit Agreement of even date herewith (the “Credit Agreement”), pursuant to
which the Lenders have agreed to make available to Borrower Loans and certain
other financial accommodations on the terms and conditions set forth in the
Credit Agreement;


B.    The Lenders are not willing to make the Loans, or otherwise extend credit,
to Borrower unless the Guarantor unconditionally guarantees payment and
performance to Administrative Agent, for the benefit of the Lenders, of the
Obligations;


C.    The Guarantor is the owner of a direct equity interest in Borrower, and
the Guarantor will directly benefit from the Lenders’ making the Loans and other
financial accommodations to Borrower; and


D.    The Guarantor and the Administrative Agent are parties to a Parent
Guaranty dated as of February 3, 2015 (the “Existing Guaranty”).


AGREEMENT


NOW, THEREFORE, as an inducement to the Lenders to make the Loans and other
financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor acknowledges and agrees with the Administrative
Agent, for the benefit of the Lenders, that the Existing Guaranty is amended,
restated, and superseded in its entirety pursuant to the terms hereof:


Section 1. Guaranty of Obligations. The Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Administrative Agent, for the benefit of the
Lenders, the payment and performance of the Obligations as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise. The Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally, for the
Obligations as a primary obligor, and that the Guarantor shall fully perform
each and every term and provision hereof. This Guaranty is a guaranty of payment
and not of collection only. Neither Administrative Agent nor any Lender shall be
required to exhaust any right or remedy or take any action against





--------------------------------------------------------------------------------




Borrower or any other person or entity. The Guarantor agrees that, as between
Guarantor and Administrative Agent and the Lenders, the Obligations may be
declared to be due and payable for the purposes of this Guaranty notwithstanding
any stay, injunction or other prohibition which may prevent, delay or vitiate
any declaration as regards Borrower and that in the event of a declaration or
attempted declaration, the Obligations shall immediately become due and payable
by the Guarantor for the purposes of this Guaranty.


Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute, irrevocable and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, or failure to act by Administrative Agent or the Lenders with respect to,
any other guaranty or support document, or any exchange, release or
non‑perfection of, or failure to act by Administrative Agent or the Lenders with
respect to, or any impairment of any Lien on, any collateral, for all or any of
the Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Obligations or
any Loan Document; (d) any change in the corporate existence, structure, or
ownership of Borrower; (e) without being limited by the foregoing, any lack of
validity or enforceability of any Loan Document; and (f) any other setoff,
recoupment, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, Borrower or a guarantor, other than the
payment in full of the Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made).


Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until payment in full of all Obligations (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made) and other amounts payable under this Guaranty and
all Commitments are terminated.


Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
the Guarantor hereunder; (b) the defense of the statute of limitations in any
action hereunder; (c) any defense that may arise by reason of (i) the
incapacity, lack of authority, death or disability of Borrower, the Guarantor or
any other or others, (ii) the revocation or repudiation hereof by the Guarantor
or the revocation or repudiation of any of the Loan Documents by Borrower or any
other or others, (iii) the failure of Administrative Agent (on behalf of the
Lenders) to file or enforce a claim against the estate (either in
administration, bankruptcy or any other proceeding) of Borrower or any other or
others, (iv) the unenforceability


2



--------------------------------------------------------------------------------




in whole or in part of any Loan Document, (v) Administrative Agent's election
(on behalf of the Lenders), in any proceeding instituted under the federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code, or (vi) any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (d) presentment, demand for payment,
protest, notice of discharge, notice of acceptance of this Guaranty, and
indulgences and notices of any other kind whatsoever; (e) any defense based upon
an election of remedies by Administrative Agent (on behalf of the Lenders) which
destroys or otherwise impairs the subrogation rights of the Guarantor or the
right of the Guarantor to proceed against Borrower for reimbursement, or both;
(f) any defense based upon any taking, modification or release of any collateral
or other guarantees, or any failure to perfect, or any impairment of, any Lien
on, or the taking of or failure to take any other action with respect to, any
collateral securing payment or performance of the Obligations; (g) any right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any obligations to
which it applies or may apply; and (h) any rights or defenses based upon an
offset by the Guarantor against any obligation now or hereafter owed to the
Guarantor by Borrower; provided, however, that this Section 4 shall not
constitute a waiver on the part of the Guarantor of any defense of payment. The
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor, until the termination of this
Guaranty under Section 3.
    
Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty.


Section 6. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made) and the Commitments shall have expired or
terminated. If any amount is paid to the Guarantor on account of subrogation
rights under this Guaranty at any time when all the Obligations have not been
paid in full, the amount shall be held in trust for the benefit of the Lenders
and shall be promptly paid to Administrative Agent, for the benefit of the
Lenders, to be credited and applied to the Obligations, whether matured or
unmatured or absolute or contingent, in accordance with the terms of the Loan
Documents. If the Guarantor makes payment to Administrative Agent, for the
benefit of the Lenders, of all or any part of the Obligations and all the
Obligations are paid in full and the Commitments shall have expired or
terminated, Administrative Agent shall, at the Guarantor's request and expense,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of the interest in the Obligations resulting from
such payment.


Section 7. Subordination. Without limiting Administrative Agent’s rights under
any other agreement, any liabilities owed by Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of Borrower, including


3



--------------------------------------------------------------------------------




but not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Obligations, and such liabilities of Borrower to the Guarantor, if
Administrative Agent and the Required Lenders so requests after the occurrence
and during the continuance of any Event of Default, shall be collected, enforced
and received by the Guarantor as trustee for the Lenders and shall be paid over
to Administrative Agent, for the benefit of the Lenders, on account of the
Obligations but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guaranty.


Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Credit Agreement.


Section 9. Representations and Warranties. The Guarantor represents and warrants
that:


(a) (i) the Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own or lease its properties and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, (ii) the execution, delivery and
performance of this Guaranty are within the Guarantor’s corporate powers and
have been duly authorized by all necessary corporate action, (iii) this Guaranty
has been duly executed and delivered by the Guarantor and constitutes a legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (iv) the execution, delivery and
performance of this Guaranty by the Guarantor (A) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (B) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Guarantor or any
order, decree or judgment of any Governmental Authority, except for any
violation of any applicable law or regulation that would not reasonably be
expected to have a Material Adverse Effect, (C) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Guarantor or its assets, or give rise to a right thereunder to require any
payment to be made by the Guarantor, in each case, except for any violation or
default that would not reasonably be expected to have a Material Adverse Effect,
and (D) will not result in the creation or imposition of any Lien on any asset
of the Guarantor (other than Liens arising under the Loan Documents);


(b) in executing and delivering this Guaranty, the Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower’s business, assets,


4



--------------------------------------------------------------------------------




operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, Borrower or the obligations
and risks undertaken herein with respect to the Obligations; (ii) adequate means
to obtain from Borrower on a continuing basis information concerning Borrower;
(iii) full and complete access to the Loan Documents and any other documents
executed in connection with the Loan Documents; and (iv) not relied and will not
rely upon any representations or warranties of Administrative Agent or any
Lender not embodied herein or any acts heretofore or hereafter taken by
Administrative Agent or any Lender (including but not limited to any review by
Administrative Agent or any Lender of the affairs of Borrower); and


(c) each representation and warranty in the Credit Agreement relating to the
Guarantor is true and correct.


Section 10. Covenants. The Guarantor will perform and comply with all covenants
applicable to the Guarantor, or which Borrower is required to cause the
Guarantor to comply with, under the terms of the Credit Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.08 of the Credit Agreement, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Guarantor against any of
and all the obligations of the Guarantor now or hereafter existing under this
Guaranty held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Guaranty and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.


Section 13. Formalities. [Reserved].


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, or consent to any departure by the Guarantor therefrom, shall in
any event be effective unless it is in writing entered into by the Guarantor and
the Administrative Agent (acting with the requisite consent of the Lenders as
provided in the Credit Agreement), and then the waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of Administrative Agent to exercise, and no delay
in exercising, any right under this Guaranty shall operate as a waiver or
preclude any other or further exercise thereof or the exercise of any other
right.


Section 15. Expenses. The Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all out-of-pocket expenses incurred by Administrative
Agent and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms


5



--------------------------------------------------------------------------------




and limitations set forth in Section 9.03 of the Credit Agreement. The
obligations of the Guarantor under this Section shall survive the termination of
this Guaranty.


Section 16. Assignment. The provisions of this Guaranty shall be binding upon,
and shall inure to the benefit of the Guarantor, Administrative Agent, the
Lenders and their respective permitted successors and assigns; provided that the
Guarantor may not assign or transfer its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer by the Guarantor without
such consent shall be null and void). Without limiting the generality of the
foregoing, Administrative Agent and each Lender may assign, sell participations
in or otherwise transfer its rights under the Loan Documents to any other person
or entity in accordance with the terms of the Credit Agreement, and the other
person or entity shall then become vested with all the rights granted to
Administrative Agent or such Lender, as applicable, in this Guaranty or
otherwise.


Section 17. Headings. The headings and captions in this Guaranty are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guaranty.


Section 18. Notices. All notices or other communications hereunder shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or email, as follows:


(a)    if to the Guarantor, to it at Xenia Hotels & Resorts, Inc., 200 South
Orange Avenue, Suite 2700, Orlando, Florida 32801, Attention of Xenia Chief
Financial Officer and Xenia General Counsel (Email:
financenotices@xeniareit.com); and


(b)    if to Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Floor L2, Chicago, IL 60603,  Fax: 312-385-7101,  Email:
cls.reb.chicago@jpmorgan.com, Attention of Kevin Berry, with a copy to JPMorgan
Chase Bank, N.A., 10 S. Dearborn – 19th Floor, Chicago, IL 60603, Attention of
Christian Lunt (Telecopy No. 312-325-5174; Email:
christian.c.lunt@jpmorgan.com).


The Guarantor and Administrative Agent may change its address or telecopy number
or email address for notices and other communications hereunder by notice to the
other party. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement).


Section 19. Governing Law; Jurisdiction; Consent to Service of Process.




6



--------------------------------------------------------------------------------




(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.


(b)    The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Guaranty against the Guarantor or its properties in the courts of any
jurisdiction.


(c)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) above. Each of the parties hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)    The Guarantor irrevocably consents to service of process in the manner
provided for notices herein. Nothing in this Guaranty will affect the right of
the Administrative Agent to serve process in any other manner permitted by law.


Section 20. Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 21. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR ARE INTENDED BY THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE
OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR


7



--------------------------------------------------------------------------------




SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.


Section 22. WAIVER OF RIGHT TO TRIAL BY JURY. THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 23. Limitation of Liability. To the extent permitted by applicable law,
no party hereto shall assert, and each party hereto waives, any claim against
any other party hereto on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.


Section 24. ECP RULES. Notwithstanding anything to the contrary herein or in any
other Loan Document, the Guarantor hereunder shall not be deemed to be a
guarantor of any Obligations with respect to Swap Agreements if the Guarantor is
not an “Eligible Contract Participant” as defined in § 1(a)(18) of the Commodity
Exchange Act and the applicable rules issued by the Commodity Futures Trading
Commission and/or the Securities and Exchange Commission (collectively, and as
now or hereafter in effect, “the ECP Rules”) to the extent that the providing of
such guaranty by the Guarantor would violate the ECP Rules or any other
applicable law or regulation.


[SIGNATURE PAGE FOLLOWS]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


 
 
XENIA HOTELS & RESORTS, INC., as
Guarantor
 
 
 
 
 
 
 
 
 
By:
/s/ ATISH SHAH
 
 
 
 
 
 
Name:
Atish Shah
 
 
 
 
 
 
Title:
Executive Vice President
 











[Signature Page to Amended and Restated Parent Guaranty]



--------------------------------------------------------------------------------






 
 
Accepted and Agreed:
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent


 
 
 
 
 
 
 
 
 
By:
/s/ CHRISTIAN LUNT
 
 
 
 
 
 
Name:
Christian Lunt
 
 
 
 
 
 
Title:
Executive Director
 











[Signature Page to Amended and Restated Parent Guaranty]

